Appeal from a decision of the Unemployment Insurance Appeal Board which held that claimant was an employee of the National City Realty Corporation. The National City Bank of New York and the City Bank Farmers Trust Company were the owners of a building at No. 20 Exchange Place, New York city, This building was occupied in part by both banks, and the excess space leased to outside tenants. On June 15, 1931, the owners entered into a written agreement with the National City Realty Corporation, a subsidiary of the National City Bank, whereby the Realty Corporation agreed to operate and maintain the building, and to pay all expenses in connection therewith from rents collected. In return therefor the Realty Corporation was entitled to profits up to $30,000 and any surplus above this amount was to be paid to the owners. Claimant was employed as a porter in the building. His wages were paid by the paymaster of the National City Bank, and the question at issue is whether he was an employee of the Bank or the Realty Corporation. On conflicting evidence the Board has found that the Realty Corporation had employees, and among them the claimant; also that the agreement mentioned was in effect a lease, and not merely an agency agreement, and in connection therewith that another agreement made in 1935 did not abrogate or supersede the previous lease. The Board further held that claimant’s services were devoted to those functions, namely, the operation of the building, which the Realty Corporation was obligated to perfrnm under the terms of the lease, and that under such circumstances he was not an employee of the Bank, even though the Bank paid his wages as a matter of accounting convenience. Decision unanimously affirmed, with costs to the Industrial Commissioner. Present — Hill, P. J., Crapser, Bliss, Heflernan and Foster, JJ.